 Case 2:20-mc-00076-MWF-MRW Document 21 Filed 09/15/20 Page 1 of 7 Page ID #:826




 1 Alex J. Shepard, CA Bar No. 295058
   RANDAZZA LEGAL GROUP, PLLC
 2 2764 Lake Sahara Drive, Suite 109
   Las Vegas, Nevada 89117
 3 Telephone: 702-420-2001
   ecf@randazza.com
 4
   Attorneys for Intervenor
 5 Marc J. Randazza

 6                     IN THE UNITED STATES DISTRICT COURT
 7                        CENTRAL DISTRICT OF CALIFORNIA

 8
     In re:                                             Misc. Action No.
 9                                                      2:20-mc-00076-MWF-MRW
      Application of Daniel Snyder for an
10    Order Directing Discovery from         REPLY IN SUPPORT OF
11    New Content Media Inc. d/b/a MEA       MOTION TO INTERVENE
      WorldWide Pursuant to 28 U.S.C. § 1782 AND STRIKE
12
                                                        The Honorable Michael R. Wilner
13
              Marc Randazza’s motion to intervene and to strike (Dkt. No. 15) satisfies the
14
     requirements of Fed. R. Civ. P. 24 and 12(f) and should be allowed. Nothing in
15
     Petitioner Snyder’s response (Dkt. No. 20) suggests otherwise.
16
     1.0      Intervention is Proper
17
              Mr. Randazza’s motion satisfies Rule 24(a). First, Mr. Randazza’s motion is
18
     timely; Mr. Snyder does not appear to dispute this. Although Mr. Snyder raises the fact
19
     that the motion was filed after the Court allowed the Supplemental Ex Parte Application
20
     (Dkt. No. 14), that does not make it untimely.
21
              Moreover, and related to the third factor, Mr. Randazza’s interest differs from
22
     that of the entity subpoenaed and the defamation defendant. Mr. Randazza’s motion
23

24                                                  -1-
                              Reply in Support of Motion to Intervene and Strike
                                         2:20-mc-00076-MWF-MRW
25
 Case 2:20-mc-00076-MWF-MRW Document 21 Filed 09/15/20 Page 2 of 7 Page ID #:827




 1 remains timely because he is seeking to strike impertinent and scandalous matter, an

 2 issue that remains ripe separate from the issue of whether the subpoena might issue.1

 3 The defendants in the Indian action, Eleven Internet Services, LLP, Meaww.com,

 4 Nirnay Chowdhary, Anay Chowdhary, Prarthna Sakar, Jyotsna Basotia, and Ashok

 5 Kumar, or the Respondent, New Content Media, Inc. d/b/a MEA WorldWide, might

 6 yet move to quash any subpoena resulting from Mr. Snyder’s applications. But,

 7 although they may share an interest with Mr. Randazza in this litigation, they do not
 8 adequately represent his interests in striking the unsupported, improper matter specific

 9 to him.

10         Mr. Snyder highlights Mr. Randazza’s lack of adequate representation by the
11 Indian defendants or the Respondent at the bottom of p. 4 of his response. Mr.

12 Randazza is not concerned about specific deposition topics or document requests

13 sought of Respondent or the satisfaction of Section 1782. So long as Mr. Snyder has

14 an adequate basis, it is not for Mr. Randazza to move to quash the subpoena. But,

15 those who would quash the subpoena, one not apt to otherwise result in any meaningful

16 discovery, have no interest in Mr. Randazza’s reputation or the smears made by Mr.
17 Snyder or the violations of Cal. R. Prof. Conduct 3.3(d), which, had it been adhered to,

18 we likely would have no controversy at this point.

19         Similarly, permissive intervention under Rule 24(b) is otherwise proper. This
20 court would have jurisdiction over a claim between Mr. Randazza and Mr. Snyder for

21 the statements made to this court. The motion, as noted above, is timely. And the

22
     1
         In any event, Rule 12(f) typically affords 21 days after service. Mr. Randazza’s
23 motion was filed within one day of Mr. Snyder’s supplemental filing.

24                                               -2-
                           Reply in Support of Motion to Intervene and Strike
                                      2:20-mc-00076-MWF-MRW
25
 Case 2:20-mc-00076-MWF-MRW Document 21 Filed 09/15/20 Page 3 of 7 Page ID #:828




 1 questions of law and fact as between Mr. Randazza and Mr. Snyder are in common with

 2 the Indian defendants and Respondent; if they were not, Mr. Snyder would not have

 3 seen fit to make the assertions at issue that are the subjection of Mr. Randazza’s motion

 4 to strike. There will be no delay or prejudice in the adjudication of the original or

 5 supplemental petition—the Court has, in fact, already done so, and the Indian

 6 Defendants or Respondent might otherwise yet move to quash. Therefore, Mr.

 7 Randazza may intervene.
 8 2.0     The Supplemental Application Should be Stricken

 9         Mr. Snyder does not contest that the supplemental application is impertinent and

10 scandalous. In fact, the response is utterly silent as to the violation of Rule 12(f)—there
11 is no mention of the rule or the terms “impertinent” or “scandalous” as applied to the

12 allegations in Mr. Snyder’s supplemental application. Without opposition, the motion

13 should be allowed and the supplemental application stricken.

14         Instead of acknowledging that the allegations of Ms. Mayer and Ms. Cox were

15 unfounded and never proven in the courts in which they were filed, Mr. Snyder doubles

16 down and attempts to put the blame on Mr. Randazza for not “tak[ing] any steps to
17 remove or correct these purportedly false statements from original court records.”

18 Reply at 5. Mr. Randazza did not need to do that in the relevant proceedings – because

19 they were not ex parte. Mr. Randazza was present in those proceedings to defend
20 himself – and he did.

21         However, Snyder and his attorneys ignore their central duty in an ex parte

22 proceeding: their obligation to provide all information to the court, not simply to
23 provide cherry picked information that fits their narrative. They may wish this Court

24                                                -3-
                            Reply in Support of Motion to Intervene and Strike
                                       2:20-mc-00076-MWF-MRW
25
 Case 2:20-mc-00076-MWF-MRW Document 21 Filed 09/15/20 Page 4 of 7 Page ID #:829




 1 to declare that Rule 3.3(d) of the Rules of Professional Conduct of the State Bar of

 2 California simply does not apply in this Court anymore, but they should just be honest

 3 and say it.

 4          Had Snyder’s Petition adhered to Rule 3.3(d), Mr. Randazza would not have

 5 needed to bring his motion. But, it did not, and thus the falsehoods that the Petition

 6 perpetrated were unnecessary, unanswered, and unethical. Mr. Randazza had no other

 7 remedy but to intervene and invoke Fed. R. Civ. P. 12(f).
 8          Mr. Snyder ignores the facts before him—Ms. Mayers and Ms. Cox lost. Mr.

 9 Snyder and his counsel failed to disclose that the allegations made by these litigants

10 came from the losing side and lacked reliability. They are, by that judicial fact, not
11 “entitled to the same weight” as those statements of the prevailing side in those matters.

12 Contrast Reply at 6 n. 3. It was Mr. Snyder’s counsel’s duty under Cal. R. Prof. Conduct

13 3.3(d), in an ex parte proceeding, to disclose all material facts known to them. In filing

14 ex parte, they “assume[d] an obligation of utmost candor in informing the court of the

15 facts justifying … relief.” UBS Fin. Servs. v. Hergert, No. C13-1825RAJ, 2013 U.S. Dist.

16 LEXIS 155753, at *2 (W.D. Wash. Oct. 25, 2013) (sanctioning plaintiff who pursued
17 an ex parte temporary restraining order while making material omissions and

18 misrepresentations). Certainly, the attorneys at Reed Smith, in reviewing the Mayers

19 and Cox litigation (along with their investigative team) to find these needles in the
20 haystacks of hundreds of documents, must have done their due diligence and come

21 across the ultimate outcomes of those cases.2 Not only did they undoubtedly come

22      2
           Mr. Snyder attempts to turn the tables and chide Mr. Randazza for not informing
     the Court of an order in the Virginia Proceeding. However, the substance of the ruling
23

24                                                -4-
                            Reply in Support of Motion to Intervene and Strike
                                       2:20-mc-00076-MWF-MRW
25
 Case 2:20-mc-00076-MWF-MRW Document 21 Filed 09/15/20 Page 5 of 7 Page ID #:830




 1 across the outcomes, they cast aside all indicia that would have apprised any reasonable

 2 person these accusations were unreliable and unworthy of any weight. Instead, they

 3 have presented them as incontrovertible facts. Had these statements been made in any

 4 forum but a legal pleading, Snyder and his counsel would be liable for defamation. With

 5 the hamstrings of the litigation privilege, Randazza is left with asking for this Court for

 6 relief under Rule 12(f) and asking this Court to make a clear statement that Rule 3.3(d)

 7 applies in this Court
 8          Snyder and his counsel revealed nothing except a bitter conspiracy theory that

 9 would make John Nash blush. They hoped that they wouldn’t get caught. They got

10 caught. Snyder and his counsel wish this Court to excuse this conduct and to bless a
11 violation of the rules of professional conduct. Mr. Randazza would not like to see that

12 happen. Mr. Randazza would prefer that the Court make a clear statement that Rule

13 3.3(d) actually does matter – even when a powerful billionaire is represented by a big law

14 firm.

15 3.0      Conclusion

16          Mr. Snyder’s response identified the factors governing intervention, but failed to
17 overcome Mr. Randazza’s right to intervene or otherwise show that permissive

18 intervention should not be allowed. And, he failed to argue that the material from p. 4,

19
20 only appears in the transcript, which is not on the public docket. Mr. Randazza had no
   ball to hide, let alone the type of duty that Rule 3.3(d) requires of counsel filing pleadings
21 ex parte. Moreover, the Virginia court similarly would not seem to have had the benefit
   of Mr. Randazza’s own motion to intervene to properly view the cross-country actions
22 of Mr. Snyder. And, it must be noted, that a virtually identical motion to intervene and
   strike in that matter by a non-party similarly remains pending in that proceeding despite
23 the issuance of the discovery order.

24                                                 -5-
                             Reply in Support of Motion to Intervene and Strike
                                        2:20-mc-00076-MWF-MRW
25
 Case 2:20-mc-00076-MWF-MRW Document 21 Filed 09/15/20 Page 6 of 7 Page ID #:831




 1 line 23, to p. 5, line 19, and other references to Mr. Randazza should not be stricken

 2 pursuant to Rule 12(f) as immaterial, impertinent, or scandalous matter. Mr. Snyder’s

 3 counsel failed to abide their duty of candor and do not offer any excuse, except to say

 4 they are merely repeating the unproven allegations of third parties who have been found

 5 unreliable.

 6         Mr. Randazza’s justifiable outrage may be “zesty,” but he has the legal and moral

 7 right to intervene and have the offensive, impertinent, and scandalous statements
 8 stricken. Further, Snyder’s counsel should be sanctioned. However, Mr. Randazza

 9 reiterates his request that none of the sanction be paid to him – but be paid to the

10 California Bar’s Lawyers Assistance Program.
11         Dated: September 15, 2020.          Respectfully submitted,
                                               RANDAZZA LEGAL GROUP, PLLC
12
                                               /s/ Alex J. Shepard
13                                             Alex J. Shepard, CA Bar No. 295058
                                               2764 Lake Sahara Drive, Suite 109
14                                             Las Vegas, NV 89117
15                                             Attorneys for Intervenor
                                               Marc J. Randazza
16
17

18

19
20

21

22
23

24                                               -6-
                           Reply in Support of Motion to Intervene and Strike
                                      2:20-mc-00076-MWF-MRW
25
 Case 2:20-mc-00076-MWF-MRW Document 21 Filed 09/15/20 Page 7 of 7 Page ID #:832




 1                                                      Case No. 2:20-mc-00076-MWF-MRW

 2                           CERTIFICATE OF SERVICE

 3        I HEREBY CERTIFY that on September 15, 2020, I electronically filed the

 4 foregoing document with the Clerk of the Court using CM/ECF. I further certify that

 5 a true and correct copy of the foregoing document is being served via transmission of

 6 Notice of Electronic Filing generated by CM/ECF.

 7                                            Respectfully submitted,
 8                                            /s/ Alex J. Shepard
                                              Alex J. Shepard
 9

10
11

12

13

14

15

16
17

18

19
20

21

22
23

24                                              -7-
                          Reply in Support of Motion to Intervene and Strike
                                     2:20-mc-00076-MWF-MRW
25
